DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the method of claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim since claim 2 has been cancelled.  For the purposes of examination, it will be interpreted as if it read “the method of claim 1” instead.  Correction is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 further requires that the laser be either a pulse laser or a CO2 laser.  However, claim 1, from which the claim depends, already requires that the laser be a pulsed laser, so this claim does not further limit its parent claim, as any method that reads upon claim 1 will also read upon claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, and 9is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 20130306608) in view of Banas (US 4002877).
Claim 1: Schaefer teaches a method of using laser radiation to cut a separation membrane [0007] for a battery [0008].  Though it is clear that the separator is a membrane (that is how battery separators function to allow the battery to operate) the separator is further taught to be made from separate fibers which are melted together only at the cutting edges, so it is obvious for the rest of the separator to include a porous membrane structure at least from the discontinuity between the fibers [0024].  
Schaefer teaches cutting separators for batteries, and it teaches it is preferred to use separators made with thermoplastic materials [0017-0018], but it does not specifically teach making a separator from 10 or more laminated membranes in contact with each other.
Banas is directed towards laser cutting polymer layers (abstract).  It teaches that by cutting multilayered stacks of many sheets (laminated in contact with each other) together, the throughput of the laser cutting system can be dramatically improved by increasing the number of sheets that are simultaneously cut(col 2, lines 33-57).  So the number of sheets simultaneously cut is a result effective variable determining the throughput of the cutting operation with more layers meaning more throughput.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a multilayered stack of membranes laminated together in direct contact to be laser cut in the process of Schaefer, in order to increase the throughput of the laser cutting system with more sheets leading to more throughput of the system.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “10 or more membranes” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Schaefer further teaches that the cutting laser is a pulsed laser which is taught to have a range of pulse repetition rates, [0019] Schaefer exemplifies pulse repetition rates of 40kHz to 5000kHz [0019], which overlaps with applicant’s claimed range.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Schaefer teaches particularly preferred cutting speeds of 500-4000mm/s [0020], which overlaps with applicant’s claimed ranges for this parameter, rendering the claimed ranges obvious (claims 1 and 3).
Claim 4: Schaefer does not specifically teach using a CO2 laser for its cutting system. However, it specifically teaches that CO2 lasers were known to be effective for these cutting systems [0060].Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a CO2 laser as the laser of Schaefer because it was taught by the prior art to be known and effective for laser cutting systems for cutting battery separators and doing so would produce no more than predictable results (claim 4).
Claims 8-9: Schaefer teaches using laser wavelengths of 400nm to 1300nm, which substantially overlaps with applicant’s claimed range of 300 to 1200nm [0019].  Schaefer teaches that a preferred pulse width is 30ns, which anticipates applicant’s claimed range [0019].  In addition to teaching ranges that anticipate many of applicant’s claims, Schaefer also teaches ranges for operational parameters that overlap with applicant’s claimed ranges, and thus are also rendered obvious.  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”

Claims 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 20130306608) in view of Banas (US 4002877) in view of Hallmark (US 20120276435). 
Claim 4: Schaefer does not specifically teach using a CO2 laser for its cutting system.
However, Hallmark is also directed towards using lasers to cut separators used for batteries [0001].  Hallmark specifically teaches that CO2 lasers were known to be effective for these cutting systems [0060].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a CO2 laser as the laser of Schaefer because it was taught by the prior art to be known and effective for laser cutting systems for cutting battery separators and doing so would produce no more than predictable results (claim 4)
Claim 10: see the discussion for claim 4 about CO2 laser.  Additionally, Schaefer teaches using a laser spot size that is less than 300 microns [0019], which overlaps with applicant’s claimed ranges for this parameter, rendering the claimed ranges obvious.
Claim 11: Schaefer does not teach the shape of the separator membrane as being irregular.  However, Hallmark is directed towards a process for cutting separation membranes used for batteries, specifically teaching laminating two separation membranes (separators) together (bonding them together) then using laser radiation to cut the separator membranes (abstract).  Hallmark teaches that the separator membrane can be any shape, but matches the shape of the electrochemical component it is used with [0046], and further teaches making the electrochemical component not only rectangular, but also circular or other shapes that are interpreted to be irregular shaped [0047].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an irregularly shaped separator membrane, such as a circular one, in Schaeffer in order for it to match irregularly shaped battery (electrochemical components) it is used to form, since it was taught to match the component and such irregularly shaped components were taught to be desirable in the prior art and would produce no more than predictable results.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 20130306608) in view of Banas (US 4002877) in view of Hallmark (US 20120276435) in view of Lutey (Optics & Laser Technology 65 (2015) 164-174, published online 20 August 2014).
Schaefer further exemplifies as a possible laser parameter, but does not require, using a laser capable of outputting 1 to 20kW of power [0019], which is somewhat higher output capacity than claimed by applicant, but which also shows that these cutting lasers can effectively work over very broad power ranges.  
However,  Hallmark further teaches that the output power of the laser should be controlled to supply sufficient energy to the separators for a particular scanning speed in order to effectively cut the separator layers [0057], that is, the output power of the laser, and thus its capacity, is a result effective variable that should be adjusted and chosen so that it will produce sufficient energy to effectively cut the separator material.  Lower laser output capacities are required for slower scanning speeds or for separators that cut more easily.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to optimize the laser output capacity as taught by Hallmark in the process of Schaefer.
While Hallmark teaches they are result effective variables that will be controlled to a desired level, it does not provide an example of the power level that the laser it outputting.
Lutey is also directed towards laser cutting the layers used for batteries, since it teaches it produces quality and cost improvements over mechanical cutting techniques.  It similarly teaches that the laser power (which affects the laser fluence) is a result effective variable for the cutting efficiency and quality and should be optimized for the material to be cut.  However, it further teaches ranges of those parameters to optimize through (introduction section).  It exemplifies optimizing the power between 18W and 84.8W for a 1064nm laser operating in a pulsed mode, so the output capacity of the laser it optimizes for overlaps with applicant’s claimed range (table 2). I.  It further teaches the optimal laser wattage exists, but it different for different materials and for different laser scanning rates (section 4.2).
  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “20 to 500W” (claim 5) or “50 to 200W” (claim 6) or “50 to 100W” (claim 7) for the output capacity of the laser through process optimization to have the correct amount of power to cut the specific separator layers chosen at the set scanning speed, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 20130306608) in view of Banas (US 4002877) in view of Hallmark (US 20120276435) in view of Rumsby (US 20110259631).
Schaefer teaches an apparatus and method which uses laser radiation to cut a separation membrane [0007] for a battery [0008].  Though it is clear that the separator the apparatus is designed to cut is a membrane (that is how battery separators function to allow the battery to operate) the separator is further taught to be made from separate fibers which are melted together only at the cutting edges, so it is obvious for the rest of the separator to include a porous membrane structure at least from the discontinuity between the fibers [0024].  
Schaefer teaches cutting separators for batteries, and it teaches it is preferred to use separators made with thermoplastic materials [0017-0018], but it does not specifically teach making a separator from 10 or more laminated membranes in contact with each other for cutting.
Banas is directed towards laser cutting polymer layers (abstract).  It teaches that by cutting multilayered stacks of many sheets (laminated in contact with each other) together, the throughput of the laser cutting system can be dramatically improved by increasing the number of sheets that are simultaneously cut(col 2, lines 33-57).  So the number of sheets simultaneously cut is a result effective variable determining the throughput of the cutting operation with more layers meaning more throughput.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a multilayered stack of membranes laminated together in direct contact to be laser cut in the apparatus of Schaefer, in order to increase the throughput of the laser cutting system with more sheets leading to more throughput of the system.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to choose an apparatus capable of performing cutting on the instantly claimed ranges of “10 or more membranes” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Schaefer further teaches that the cutting laser is a pulsed laser which is taught to have a range of pulse repetition rates, [0019] Schaefer exemplifies pulse repetition rates of 40kHz to 5000kHz [0019], which overlaps with applicant’s claimed range.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Schaefer teaches the device moves the laser along the cut direction [0020], but it does not teach how the laser moves, so it does not teach if it moves in a 2-D manner.
 However, Hallmark is directed towards a process for cutting separation membranes used for batteries, specifically teaching laminating two separation membranes (separators) together (bonding them together) then using laser radiation to cut the separator membranes (abstract).  Hallmark teaches that the separator membrane can be any shape, but matches the shape of the electrochemical component it is used with [0046], and further teaches cutting the electrochemical component to be not only rectangular, but also circular or other shapes that are interpreted to be irregular shaped [0047] and that the separation membrane cutting device is designed to perform the cuts in all these different shapes and sizes [0060], specifically by including biaxial mirrors in the apparatus such that it can scan the laser over a 2-D pattern to cut the separation membrane in that pattern[0058].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include a biaxial scanner, in the apparatus of Schaeffer in order for it to be able to cut 2-D patterns in the separation membranes can correctly be shaped for the battery (electrochemical components) they are used to form.
Hallmark does not further teach including an F-theta lens in the apparatus.
Rumsby is also directed towards apparatuses for laser machining polymer substrates (abstract).  It further teaches that the way the laser is moved over the substrate surface is important, and like Hallmark, it teaches that two axis beam scanners are preferred in order to create 2-D patterns over the planar substrate.  However, it further teaches it is desirable to include an F-theta lens in the apparatus, since they are able to maintain the required focus spot at a constant size and shape over the planar substrate [0026], which means more consistent cutting conditions for the laser.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include both a biaxial scanner and f-theta lenses in the apparatus of Schaefer in order to be able to scan the laser over the surface of the separation membranes in a more consistent way, since doing so it taught to allow the spot size of the laser to maintain its constant shape and size during the 2-D scanning (claim 12).
Response to Arguments
Applicant's arguments filed 06-24-2022 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment.
In response to the terminal disclaimers, the double patenting rejections have been withdrawn.  In response to the claim amendments, the 112 rejections have been withdrawn as well, though a new one has been required for claim 3, due to claim amendments.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the arguments that no single reference teaches every claim limitation, they do not need to, the art as a whole is what is required to render every limitation obvious to a person of ordinary skill in the art at the time of invention. Schaeffer does not need to teach cutting plural membranes because Banas was used to teach that. Banas does not need to teach a higher cutting speed because Schaeffer was used to teach them. Regarding the argument that Banas shows that lower speeds must be used when cutting multiple layers, Banas taught that the cutting speed was limited by the operating capacity of the pattern following equipment (how fast the system could accurately move the equipment to make the cuts) and taught that much higher cutting speeds would be possible with better equipment (col 2, lines 40-48). Schaeffer shows that such equipment was available at the time of invention, making faster speeds possible and desirable to improve throughput.  Though the use of coolant is not excluded by the claims, Schaeffer also shows that equipment without liquid coolant were also available at the time of invention.
Regarding the argument that Lutey teaches laser cutting electrodes, not separation membranes, so it is unrelated to the current invention.  In response to applicant's argument that Lutey is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Lutey is highly pertinent to the general problem of choosing correct parameters for laser cutting of layers, where it teaches that the laser power and pulse repetition rate should be optimized for cutting the material of choice as they are result effective variables for cutting efficiency and quality of the laser cut.

Regarding the argument that it is the combination of all the claimed laser parameters that allows the separation membranes to be cut more evenly and prevent cracks, there is currently no showing of such a result commensurate in scope with the claimed ranges.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712